UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4202
DWAYNE ADAIR HARRISON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Henry C. Morgan, Jr., District Judge.
                            (CR-96-45)

                  Submitted: November 30, 2000

                      Decided: December 8, 2000

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James S. Ellenson, Newport News, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Timothy R. Murphy, Special Assistant
United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HARRISON
                              OPINION

PER CURIAM:

   Dwayne Adair Harrison appeals the criminal judgment convicting
him of possession with intent to distribute cocaine in violation of 21
U.S.C.A. § 841(a)(1) (West 1999) and sentencing him to a term of
imprisonment of 150 months. On appeal, Harrison alleges that his
counsel was ineffective for 1) allowing Harrison to waive a jury trial,
2) failing to file a suppression motion, 3) failing to object to the Gov-
ernment’s expert testifying to the ultimate issue in the case, 4) failing
to call an expert to oppose the testimony of the Government’s expert,
5) failing to put on defense evidence, and 6) failing to object to the
pre-sentence investigation report.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). Rather, to allow for adequate development of the record,
a defendant must bring his claim in a motion under 28 U.S.C.A.
§ 2255 (West Supp. 2000). Id.; United States v. Hoyle, 33 F.3d 415,
418 (4th Cir. 1994). An exception exists when the record conclusively
establishes ineffective assistance. King, 119 F.3d at 295. To establish
a claim of ineffective assistance of counsel, a prisoner must show
that: (1) counsel’s representation fell below an objective standard of
reasonableness; and (2) there is a reasonable probability that he was
prejudiced by counsel’s unprofessional errors. Strickland v. Washing-
ton, 466 U.S. 668, 688, 694 (1984). Harrison has failed to establish
that counsel’s ineffectiveness conclusively appears on the face of the
record with regard to his claims. We therefore affirm the judgment.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED